 

 

U.S. BISTE-.

 

 

C Bue CASS LLC COEPT wa: fsce LOLEL Tae )
gp {=

fl
At Act el \ cor EX [ CLUE LAM

 

 

 

 

£ iy" App a
arse ee Oca The/ be Ee o SKS Y
eCeical— CHa. fs at He f UCC EE

 

ed = Xr

ie HEBEAE. CEL al [CX .
f (é Diet Ree rw calheeet La cx] ee IG ls 7

LN

af [ay CX Sos Ole tH (cata Chet _)
c CE Cx ae TEOSCL AT ATIcL 2
[ESS tae Te SCCEELLE (ocldal. Text

Ze mn VX aly i) 7 TL ERE. —_
Oar CC A veu/ rex af’ Leas sy ettceett Oh Gabprcecce Cae |

Seezie eae ALTA

 

 

 

 

 

 

 
 

—___.

| i | |

/F- s7Y¥ 277 OS4- all ald 14 CHEM ES

CAC

newnvat Tf 4 i) COCA. ( ae TSA E AOIO MeL
Reg No: ess Poet _

U.S. Penitentiary MAX
PO. Bax 6590

ae iG, 44226-8500

/,
Pe ee [Ase ceteeerar ) Jf 1)
(D dx etal. F Fs. utete | Joormt Hew Eee a lereer [deskee ae a) Wekeep teccat
é’> Ce (

o C ( Cone Ct Plreeere Pq eke bee Lp,
Cenegeecen 22 316-5 75Qy

‘y SE
SPY

EEL By gafed gyi] fybest lye fgg HA ggfdjadfongybya el agsygdgogflbels if

PLT T TPIT PEEP ETE TET

 

A eK Cotte? Lz COC

 
